Name: 2004/359/EC: Commission Decision of 13 April 2004 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Romania and Zimbabwe (Text with EEA relevance) (notified under document number C(2004) 1304)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cooperation policy;  Africa;  health;  Europe;  trade;  fisheries
 Date Published: 2004-04-20

 Important legal notice|32004D03592004/359/EC: Commission Decision of 13 April 2004 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Romania and Zimbabwe (Text with EEA relevance) (notified under document number C(2004) 1304) Official Journal L 113 , 20/04/2004 P. 0045 - 0047Commission Decisionof 13 April 2004amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Romania and Zimbabwe(notified under document number C(2004) 1304)(Text with EEA relevance)(2004/359/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), and in particular Article 2(2) thereof,Whereas:(1) Commission Decision 97/296/EC of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorised for human consumption(2) lists the countries and territories from which imports of fishery products for human consumption is authorised. Part I of the Annex to that Decision lists the countries and territories covered by a specific Decision under Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(3), and part II of that Annex lists the countries and territories meeting the conditions set out in Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2004/361/EC(4) and 2004/360/EC(5) provide for specific import conditions for fishery products originating in Romania and Zimbabwe. Those countries should therefore be included in the list in part I of the Annex to Decision 97/296/EC. In the interests of clarity the lists concerned should be replaced in their entirety.(3) Decision 97/296/EC should therefore be amended accordingly.(4) This Decision should apply from the same day as Decisions 2004/361/EC, and 2004/360/EC as regards the import of fishery products from Romania and Zimbabwe.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/296/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 4 June 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 122, 14.5.1997, p. 21. Decision as last amended by Decision 2004/36/EC (OJ L 8, 14.1.2004, p. 8).(3) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(4) See page 54 of this Official Journal.(5) See page 48 of this Official Journal.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAE- UNITED ARAB EMIRATESAL- ALBANIAAN- NETHERLANDS ANTILLESAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBG- BULGARIABR- BRAZILBZ- BELIZECA- CANADACH- SWITZERLANDCI- IVORY COASTCL- CHILECN- CHINACO- COLOMBIACR- COSTA RICACS- SERBIA AND MONTENEGRO(1)CU- CUBACV- CAPE VERDECZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAEG- EGYPTFK- FALKLAND ISLANDSGA- GABONGH- GHANAGL- GREENLANDGM- GAMBIAGN- GUINEA CONAKRYGT- GUATEMALAGY- GUYANAHN- HONDURASHR- CROATIAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKE- KENYAKR- SOUTH KOREAKZ- KAZAKHSTANLK- SRI LANKALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIAMZ- MOZAMBIQUENA- NAMIBIANC- NEW CALEDONIANG- NIGERIANI- NICARAGUANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPG- PAPUA NEW GUINEAPH- PHILIPPINESPF- FRENCH POLYNESIAPM- ST PIERRE AND MIQUELONPK- PAKISTANPL- POLANDRO- ROMANIARU- RUSSIASC- SEYCHELLESSG- SINGAPORESI- SLOVENIASK- SLOVAKIASN- SENEGALSR- SURINAMETH- THAILANDTN- TUNISIATR- TURKEYTW- TAIWANTZ- TANZANIAUG- UGANDAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENYT- MAYOTTEZA- SOUTH AFRICAZW- ZIMBABWEII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAM- ARMENIA(2)AO- ANGOLAAG- ANTIGUA AND BARBUDA(3)AZ- AZERBAIJAN(4)BJ- BENINBS- BAHAMASBY- BELARUSCG- REPUBLIC OF CONGO(5)CM- CAMEROONCY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGD- GRENADAHK- HONG KONGHU- HUNGARY(6)IL- ISRAELMM- MYANMARMT- MALTASB- SOLOMON ISLANDSSH- ST HELENASV- EL SALVADORTG- TOGOUS- UNITED STATES OF AMERICA(1) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.(2) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(3) Authorised only for imports of fresh fish.(4) Authorised only for imports of caviar.(5) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(6) Authorised only for import of live animals intended for direct human consumption."